Case 1:18-cv-09048-JPO Document 26-6 Filed 03/05/19 Page 1 of 3




                             E~~Iz~IT F
          Case 1:18-cv-09048-JPO Document 26-6 Filed 03/05/19 Page 2 of 3




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through February 26, 2019.

                    Selected Entity Name: MORTON &ASSOCIATES LLP
                              Selected Entity Status Information
    Current Entity Name: MORTON &ASSOCIATES LLP
           DOS ID #:        5481302
   Initial DOS Filing Date: JANUARY 24, 2019
            County:
         Jurisdiction:      NEW YORK
         Entity Type:       DOMESTIC REGISTERED LIMITED LIABILITY PARTNERSHIP
    Current Entity Status: ACTIVE

                             Selected Entity Address Information
    DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
    MORTON &ASSOCIATES LLP
    246 WEST BROADWAY
    NEW YORK, NEW YORK, 10013
                           Principal Executive Office
    MORTON &ASSOCIATES LLP
    246 WEST BROADWAY
    NEW YORK, NEW YORK, 10013
                               Registered Agent
    NONE


                                         *Stock Information
          Case 1:18-cv-09048-JPO Document 26-6 Filed 03/05/19 Page 3 of 3


                     # of Shares        Type of Stock         $Value per Share
                                   No Information Available

                *Stock information is applicable to domestic business corporations.

                                           Name History


                    Filing Date Name Type                Entity Name
                   JAN 24, 2019 Actual         MORTON &ASSOCIATES LLP

 A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in
New York State. The entity must use the fictitious name when conducting its activities or business in
                                         New York State.

           NOTE: New York State does not issue organizational identification numbers.

                                     Search Results New Search.

  Services/Pro gi•ams ~ Privacy Policy ~ Accessibilit~Policy ~ Disclaimer ~ Return to DOS
                                    Homepa~e J Contact Us
